ATTACHMENT TO PTO-90C
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply filed on 9/23/21 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
The invention of the Moisture Resistant Pad has been constructively elected for examination by original presentation. Therefore, amended claim 1 to the invention of A Moisture Resistant Assembly has been withdrawn from further consideration. See also paragraph 3 below. 
The remaining claims remain Withdrawn from further consideration pursuant to the Unity of Invention requirements of 7/28/20 and applicants Elections in response thereto, as is also apparent from their current Status Identifiers. 
Therefore, the reply filed on 9/23/21 presents no claims for examination.  See 37 CFR 1.111. 
TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Newly submitted claim 1 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 1 as originally presented for examination is directed to the invention of A Moisture Resistant Pad. Newly submitted amended claim 1 is directed to the invention of A Moisture Resistant Assembly. The Moisture Resistant Pad can be viewed as invention Group I, and the now claimed Moisture Resistant Assembly can be viewed as invention Group II. 

Inventions I and II are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially design, mode of operation, function or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 1 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
As indicated above in this paragraph, applicant’s reply is non-responsive because applicant has presented for examination an amended claim that is directed to a different invention from the one originally examined. For completeness, applicant is reminded that the last reply was found to be non-responsive because in it, applicant presented the same claim for examination amended to recite a different species from the one examined. In view of this, it would appear that a subsequent attempt by applicant to present a claim for examination that was directed to a different invention or species than the one originally examined would not be inadvertent under the relevant rules, but instead would be intentional.
The examiner notes further that the last reply is the third reply since the First office action. In each instance, an attempt to amend the specification has been made, and the amendments appear to differ from one another. In any event, all of the amendments are difficult to examine in the separate papers in which they appear. Accordingly as part of the next reply: 
A substitute specification not including the claims is required pursuant to 37 CFR 1.125(a) because the number and nature of the specification amendments to date are difficult to examine.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the original specification of record, that is, the specification of 5/8/18 examined in the first office action.  
The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no 
The examiner notes further that in addition to the issues with the specification, applicant’s Remarks are also confusing in that they refer to parts of the Remarks from a previous amendment being inserted, as well as to amendments to previous Remarks. Note the first paragraph of the Remarks filed on 9/23/21. Additionally, the latest Remarks contain what appears to be at least one shorthand phrase “RR” that cannot be understood. Again, refer to the first paragraph of the latest Remarks.
In the Notice of Informal Amendment mailed to the applicant on 5/7/21, the examiner indicated that to avoid confusion the entire reply to which the Notice was directed had not been entered. This is reiterated herein as a reminder to applicant. However, now, no part of any reply filed since the First office action has been entered in order to avoid additional confusion arising from the types of issues noted immediately above. Therefore, any arguments on the merits submitted 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.